


Exhibit 10.48

 

SECOND AMENDMENT

TO

WHOLESALE PRODUCT PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO WHOLESALE PRODUCT PURCHASE AGREEMENT (this “Amendment”)
is made this 1st day of February, 2019, by and between Priority Healthcare
Distribution, Inc., doing business as CuraScript SD Specialty Distribution, a
Florida corporation having offices at 255 Technology Park, Lake Mary, Florida
32746, (“Distributor”), and United Therapeutics Corporation (“UT”), a Delaware
corporation having offices at 1040 Spring Street, Silver Spring, Maryland.
Distributor and UT are each referred to in this Agreement as a “Party,”
collectively, the “Parties.”

 

WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement (as amended, the “Agreement”), dated as of January 1, 2018 (the
“Effective Date”); and

 

WHEREAS, Distributor distributes Products to its customers including Accredo
Health Group Inc. (“Accredo”), a specialty pharmacy; and

 

WHEREAS, UT issues certain chargeback payments to Accredo for Products, and
wishes to engage Distributor to administer those payments.

 

WHEREAS, the Parties desire to amend the Agreement as provided herein, with
effect from the Effective Date

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.                                      Wherever the term “Price” is used
throughout the Agreement, the defined term “Product Price” is hereby substituted
therefor.

 

2.                                      Section 2.4, Chargebacks, is hereby
deleted and replaced with the following Section 2.4:

 

2.4                               (A) CHARGEBACKS. Subject to UT’s reimbursement
of the Chargebacks (as described below) Distributor shall provide wholesale
distribution to certain entities eligible for discounted government pricing
(e.g., FSS, VA, PHS (340B)) (“Discounted Entity”) as described herein. The
discounted government pricing is less than the price at which Distributor
purchases UT Product (i.e., less than the Product Price set forth in Exhibit A).
Distributor shall create an account for each Discounted Entity purchasing UT
Product from Distributor. As part of this process, Distributor shall use
Commercially Reasonable Efforts to identify whether the proposed Discounted
Entity is eligible for discounted government pricing through direct
documentation from the proposed Discounted Entity or through review of data on
the HRSA eligibility website or other database resource. UT agrees that all HRSA
active entity codes are eligible for discounted government pricing. As an order
for UT Product is received from the Discounted Entity, Distributor shall sell UT
Product to the Discounted Entity at the discounted government price. At least
five (5) business days prior to the effective date of any original contract, or
update to any existing contract, UT will provide Distributor, via email, all
original contract pricing and/or membership information, and any contract
notifications or updates to ContractAdmin@CuraScript.com. The difference between
the discounted government price and the Product Price as of the Discounted
Entity’s invoice date for the UT Product is referred to as the “Chargeback.” The
Chargeback shall be paid by UT to Distributor by check. When submitting a
Chargeback request to UT, Distributor shall send Distributor’s chargeback
template via systematic email to UTtrade@unither.com and shall include the
information in an Excel format as set forth

 

--------------------------------------------------------------------------------



 

below. Chargeback request(s) shall be submitted to UT by the tenth (10th) day of
each month for all activity in the previous calendar month. UT shall process
Chargeback credits due to Distributor within thirty (30) days of receipt of the
Chargeback submission. UT shall send Distributor any information or updates
regarding Chargeback requests to ChargebackAdmin@CuraScript.com. UT will
provide, at the time of payment, a reconciliation report for disputed Chargeback
items.

 

Manual Chargeback Report

 

[g301042kyi001.jpg]

 

Distributor may resubmit disputed Chargebacks for reconsideration within (60)
days from the date the reconciliation report is received. In the event that new
information surfaces that causes corrections or adjustments to prior sales,
Distributor may reopen and resubmit chargeback claims within eighteen (18)
months of the original sale date or as otherwise may be required in a government
contract. Distributor shall not set off Chargebacks owed by UT against any
amounts owed by Distributor to UT. Upon termination of this Agreement, if there
are any unapplied credits for a Chargeback, UT shall issue a check in the amount
thereof to Distributor. Chargebacks paid hereunder constitute reimbursement to
Distributor for debits incurred in administering UT discounts to Discounted
Entities, and are not, and should not be construed as, remuneration intended to
induce Distributor to purchase, order, lease, or recommend any UT product.

 

(b) CHARGEBACK PAYMENTS FOR ACCREDO. Accredo also sells UT Product purchased
from Distributor to Discounted Entities, and wishes to submit Chargebacks to UT
for payment through Distributor. Distributor shall invoice UT for certain
Chargeback payments due to Accredo (“Accredo Payments”) per the process detailed
below. All invoices and reports received by Distributor will not include any
PHI.

 

(i)                                     Accredo shall provide a detailed report
of Accredo Payments due from UT to Distributor on a monthly basis.

 

(ii)                                  Distributor shall invoice UT for Accredo
Payments on a monthly basis, within thirty (30) days of the end of each calendar
month. Distributor will include the detailed report along with the invoice.

 

(iii)                               UT shall process Chargeback payments to
Distributor within thirty (30) days of receipt of the Chargeback submission.

 

(iv)                              Upon payment from UT, Distributor shall issue
payment to Accredo.

 

--------------------------------------------------------------------------------



 

(v)                                 UT agrees to resubmit disputed Chargebacks
directly to Accredo for reconsideration. Distributor shall not have
responsibility for disputed payments, and UT shall not be required to pay
Distributor for Chargebacks it is disputing with Accredo. Reconciliation will
occur as part of the following month’s payment.

 

3.                                      The language below is added to
Exhibit B, section III:

 

Accredo Payments

 

$100/Invoice Issued by Distributor to UT

 

In consideration of Distributor invoicing, processing, and administering the
Accredo Payments.

 

4.                                      Except as amended and supplemented
hereby, all of the terms and conditions of the Agreement shall remain and
continue in full force and effect and apply hereto.

 

IN WITNESS WHEREOF, each of the undersigned, duly authorized, has executed this
Amendment, effective as of the Effective Date.

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

By:

/s/ William Shirey

 

By:

/s/ Kevin Gray

 

 

 

Print

 

Print

Name:

William Shirey

 

Name:

Kevin Gray

 

 

 

Title:

Vice President

 

Title:

Senior Vice President, Strategic Operations

 

 

 

Date:

02/01/19

 

Date:

2/14/2019

 

--------------------------------------------------------------------------------
